Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 were previously pending. Claims 8-13 were withdrawn. Claims 1, 3 and 5 are amended. New claims 14-16 are added.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 09/20/2021.
A complete action on the merits of claims 1-7 and 14-16 follows below.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directed to embodiment of Fig. 9 of the invention in which “said fitting is in the form of a cylindrical tube having a pair of elongated cutouts of substantially the same size extending on opposite sides thereof from an open end of the cylindrical tube”. However amended claim 1 to which claim 16 depends on is directed to embodiment 2 of the invention in which “said fitting has an inside diameter greater than the outside diameter of said post”. Examiner suggests amending claim 16 to an independent claim to overcome this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Peter (US Patent No. (D790, 310 S) or, in the alternative, under 35 U.S.C. 103 as obvious over Gallart (US Publication No. 2007/0170405.
Claim 1 recites a jackstand adapter that is used for winding and unwinding a jackstand of the type in which a male threaded rod is threadably fitted into a female threaded post that is supported on a bottom footing, and in which a transverse horizontal rod protrudes from the threaded rod at or near a top end thereof. More limiting the features and relationship between the adapter and the jackstand and the power driver tool mount to mere components associated with the intended use of the recited device (adapter).  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device (adapter).a jackstand adapter comprising a fitting configured to fit over the top end of said threaded rod and engage said transverse horizontal rod, and said fitting having a receptacle formed at an upper end thereof to receive a drive member of a power driver tool (drive socket/fitting of socket/adapter of Peter is capable of being attached to a power tool as well as to a ratchet wrench).Device of Peter is capable of driving a jackstand (connecting the base, the slide and the fixed jaw of the vise of Peter to a vertical post converts the vise to a jack with the movable jaw moving vertically and capable of lifting and lowering a weight); the jackstand comprises male threaded rod is threadably fitted into a female threaded post that is supported on a bottom footing, and in which a transverse horizontal rod protrudes from the threaded rod at or near a top end thereof.Note that internal size of the adaptor is chosen based on the size of the nut to be driven by the adaptor; and shape and size of the post does not further limit the claimed adaptor.

    PNG
    media_image1.png
    1241
    682
    media_image1.png
    Greyscale

Jack of Gallart has nut 32 with handles and 30 and cylindrical post 36.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use adaptor of Peter in jack of Gallart for easier and faster rotation of the nut by a power tool.
Regarding claim 2, Peter teaches (reproduced and annotated Figs. 1-8 above) said fitting is in the form of a rigid tube having a plurality of cutouts at a lower open end thereof configured to engage said transverse horizontal rod.
Regarding claim 3, Peter teaches (reproduced and annotated Figs. 1-8 above) the receptacle on said fitting includes a square socket adapted to receive a square drive plug of said power driver tool (square socket of Peter is capable of receiving a head of a drive gear of a ratchet as well as a square drive plug of a power tool).
Regarding claim 4, Figs. of Peter show the inner hole of the adapter is cylindrical; but does not teach the inside diameter being substantially three inches.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to choose the inside diameter of adapter of Peter based on size of the handle and size of end of male threaded rod of the jackstand.
Regarding claim 5, Figs. of Peter show said plurality of cutouts includes a pair of cutouts disposed diametrically opposite one another at said lower open end; but does not teach each cutout having a diameter of substantially one inch.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to choose the cutout diameter of adapter of Peter based on size of the handle of the jackstand.
Regarding claim 6, Figs. of Peter show said receptacle is in the form of a square aperture; but does not teach the square aperture being substantially 3/4 inch by 3/4 inch, and a depth of substantially½ inch.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to choose the square aperture size of adapter of Peter based on torque needed and size of the square drive plug of the power driver tool.
Regarding claim 14, Peter teaches (reproduced and annotated Figs. 1-8 above) said fitting is in the form of a cylindrical tube having a pair of elongated cutouts of substantially the same size extending on opposite sides thereof from an open end of the cylindrical tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Gallart as applied in rejection of claim 1 above and further in view of Stephens (US Publication No. 2010/0064859).
Regarding claim 7, Peter teaches said fitting is in the form of a cylindrical tube; but does not explicitly teach the fitting being steel material.
Stephens teaches a socket type fastener driver having a square socket receptacle (114) and a plurality of cutouts (slots 108, 110). Stephens teaches the socket (adapter) is made of hardened steel, or other strong material (par. 0024).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make the adapter from steel to increase strength.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Gallart as applied in rejection of claims 1 and 14 above and further in view of Stephens (US Publication No. 2008/0011128).
Regarding claim 15, Peter teaches said receptacle is in the form of a square drive socket member affixed onto the top of said cylinder; but does not teach the top being closed.
Cylindrical adaptor socket of Stephens has closed top 23 and has a receptacle 40 in the form of a square drive socket member affixed onto the closed top of said cylinder.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make the top of adapter of Peter closed and it will perform in the same manner without affecting performance of the tool. There is an absence of criticality and an absence of unexpected results.
 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Gallart as applied in rejection of claims 1 and 14 above and further in view of Lazarov (US Patent No. D926, 002 S).
Regarding claim 16, adaptor of Peter is cylindrical shape.
Adapter of Lazarov is in the form of a top plate and two oppositely positioned side plates extending from opposite edges of said top plate, and with each said side plate having a respective axial cutout formed midway along its distal edge.

    PNG
    media_image2.png
    893
    605
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to make adapter of Peter two oppositely positioned side plates extending from opposite edges of said top plate based on usage of the adapter.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to the combination references being used in the current rejection as necessitate by amendments.
Applicant’s argument regarding the size and shape of the post of the jackstand relative to the adapter is fully considered, but is not persuasive. Because claim 1 is not a system claim comprising a jack stand and an adapter. And device of Peter teaches all limitations of the claimed adapter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halonen (US Publication No. 2005/0126856) teaches a cylindrical shaped adapter with two cutouts 24 used to lift and lower a nut of a jack as shown in Figs. 1-5.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723